Citation Nr: 0635393	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-12 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for pes 
valgus deformity of the left foot with callus over the third 
metatarsal head.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to April 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 
rating decision by the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was before the Board in January 2005 when it was 
remanded for additional development.

The veteran presented testimony at a personal hearing before 
a Hearing Officer at the RO in May 2003.  In November 2004 a 
travel Board hearing was held before the undersigned.  A 
transcript of each hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

Additional evidence (records from Delaby Brace and Limb dated 
from 1999 to 2003 and VA records dated in October 2001, March 
2003 and January 2006) was associated with the claims file 
subsequent to the issuance of the February 2006 supplemental 
statement of the case (SSOC).  This evidence has not been 
reviewed by the RO and no subsequent SSOC was issued.  
Because the veteran did not specifically waive the RO's 
consideration of the additional evidence, the RO must be 
given the opportunity to review this evidence before the 
Board can enter a decision.  See 38 C.F.R. § 20.1304(c).

Finally, the Board notes that on March 3, 2006, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  By inference, in an increased rating claim 
proper notice would include notice regarding effective dates 
of awards. Here, the veteran was not provided notice of the 
type of evidence necessary to establish an effective date for 
any award of increased compensation.  He has not disagreed 
with the effective date assigned to date; however, as the 
case is being remanded anyway, the RO will have the 
opportunity to cure the notice deficiency.

The Board regrets any further delay in this matter.  However, 
for the reasons noted above, the case is REMANDED for the 
following action:

1.  The RO should provide the veteran 
notice regarding effective dates of 
awards in accordance.

2.  After completion of the above and any 
additional development indicated, to 
include obtaining any medical opinions 
deemed necessary, the RO should 
readjudicate the claim in light of all 
pertinent evidence (and specifically the 
evidence received subsequent to the 
February 2006 SSOC) last and legal 
authority.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



